Bay, J.
The case was submitted November 25th, 1868. The submission was set aside March 22d, 1869, for a failure to file an abstract as required by a rule of this court. May 26th, 1869, an index of the record was filed, which states, that the suit was upon a due bill; answers were filed, which are not stated, either in form or substance, and a reply. Certain interrogatories were also filed which on motion were rejected, but what they were does not appear. The case was tried and a finding had for the defendant, and a motion for a new trial was overruled. The abstract states, that one of the grounds of the motion was, that the evidence did not sustain the finding. As the evidence does not appear in any form in the abstract, and as the appellant has been sufficiently warned by the action of this court in making the order to set aside the submission for the - neglect to comply *384with the rule, we will indulge the presumption in favor of the action of the jury and court, and affirm the case, with costs. As an instructive case on the subject of abstracts, wo refer the counsel for appellant to Chapin v. Clapp, 29 Ind. 611.
J. W. Burton, for appellant.
O. S. Hamilton and C. C. Galirin, for appellee.
Judgment affirmed.